Jenkins, P. J.
1. A defendant can not claim the benefit of an estoppel on account of contentions made by the plaintiff in a former suit, instituted against the same defendant, where it appears that the defendant resisted the previous contentions and in the former suit obtained an adjudication in his favor adversely thereto.
2. - “If the defendant, in any of the cases herein named, shall remove from this State, the time of his absence from the State, and until he returns to reside, shall not be counted or estimated in his favor.” Civil ■ Code (1910), § 4378. The fact that the defendant might have owned property within the State during the period of his nonresidence does not operate to prevent the tolling of the statute.
3. The evidence authorized a recovery within the amount accorded by the verdict for principal and interest, there being evidence sufficient to establish the nonresidence of the defendant, such as would bring within the statute of limitations the items for 1912 and 1913 recovered on in a suit filed in August, 1924.

Judgment affirmed.


Stephens and Bell, JJ., concur.

B. L. & II. 0. Cox, for plaintiff in error.
Orrin Roberts, contra.